DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Number
Filed
Type
Support
NOTES
16/236,459
12/29/2018
Parent Application
All currently pending claims

PCT/CN2017/107373
10/23/2017
International 
All currently pending claims 

CN201610937258.3
10/25/2016
Foreign Priority
Translation not of record 
Translation not required as of yet



Claim Interpretation
NOTE:  The term “processor”, recited in independent claim 10, covers a broad class of known structures including microprocessors and their equivalents, and hence is not considered to be a generic placeholder for the term "means", and therefore does not invoke 35 USC 112f.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 8, 10-15, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Carmi (US 2018/0360402 A1).  Carmi discloses:

Regarding claims 1, 10, and 19, and using claim 1 as an example, a method implemented on a computing device including a processor and a storage media (

    PNG
    media_image1.png
    170
    662
    media_image1.png
    Greyscale

), the method comprising: 

obtaining first image data of a subject related to a first scan of the subject, the first scan being of a first type of scan (normal def minimal dose CT scan:

    PNG
    media_image2.png
    403
    972
    media_image2.png
    Greyscale


); 

reconstructing a first image of the subject based on the first image data ( 

    PNG
    media_image3.png
    239
    969
    media_image3.png
    Greyscale

); 

generating a dose plan of a second scan based on the first image, (a higher dose higher resolution image is scanned and reconstructed for only regions of interest:


    PNG
    media_image4.png
    493
    991
    media_image4.png
    Greyscale

); 

the second scan being of a second type of scan (as noted above, a high definition high dose CT scan, which is a different type of scan from the first scan, which is a minimal dose, lower standard resolution scan) and 

obtaining second image data of the subject related to the second scan of the subject, the second scan being performed according to the dose plan (

    PNG
    media_image4.png
    493
    991
    media_image4.png
    Greyscale

 ), 

wherein the generating a dose plan of a second scan based on the first image comprises:

identifying at least one region of interest (ROI) in the first image; and determining the dose plan of the second scan based on the at least one ROI the dose plan including a first dose corresponding to the ROI and a second dose corresponding to a region outside the ROI, and the first dose being higher than the second dose, the second image data corresponding to the ROI and the region outside the ROI (


    PNG
    media_image5.png
    669
    1000
    media_image5.png
    Greyscale



    PNG
    media_image4.png
    493
    991
    media_image4.png
    Greyscale


    PNG
    media_image6.png
    709
    1009
    media_image6.png
    Greyscale

).

Regarding claims 2 and 11, and using claim 2 as an example, the method of claim 1, wherein the first type of scan is at least one of a positron emission tomography scan, a single photon emission computed tomography scan, or a magnetic resonance scan (a “computed tomography scan” is taught:

    PNG
    media_image7.png
    404
    978
    media_image7.png
    Greyscale

).

Regarding claims 3 and 12, and using claim 3 as an example, the method of claim 1, wherein the second type of scan is a computed tomography scan ( 

    PNG
    media_image8.png
    368
    995
    media_image8.png
    Greyscale

).

Regarding claims 4, 13, and 20, and using claim 4 as an example, the method of claim 1, wherein the identifying at least one ROI in the first image comprises: determining at least one lesion in the first image; and determining the at least one ROI in the first image based on the at least one lesion, the at least one ROI enclosing the at least one lesion (

    PNG
    media_image9.png
    721
    1012
    media_image9.png
    Greyscale

 ).

Regarding claims 5 and 14, and using claim 5 as an example, the method of claim 4, wherein the determining the at least one ROI in the first image based on the at least one lesion comprises: determining at least one candidate ROI in the first image based on the at least one lesion, the at least one candidate ROI enclosing the at least one lesion; determining a coordinate range of the at least one candidate ROI along an axial direction; and determining the at least one ROI in the first image based on the coordinate range of the at least one candidate ROI along the axial direction ( 

    PNG
    media_image10.png
    455
    994
    media_image10.png
    Greyscale

).


Regarding claims 6 and 15, the method of claim 1, further comprising: reconstructing a second image of the subject based on the second image data ( 

    PNG
    media_image11.png
    303
    672
    media_image11.png
    Greyscale

); and correcting the first image based on the second image to generate a corrected first image (

    PNG
    media_image12.png
    265
    691
    media_image12.png
    Greyscale

 ).

Regarding claims 8 and 17, and using claim 8 as an example, the method of claim 1, further comprising: reconstructing a second image of the subject based on the second image data; correcting the first image based on the second image; and generating a fourth image based on the corrected first image and the second image by fusing the corrected first image and the second image (

    PNG
    media_image12.png
    265
    691
    media_image12.png
    Greyscale

 ).

Allowable Subject Matter
Claims 7, 9, 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claims 9 and 18, the prior art of record described above does not teach or suggest the additional limitations of (with emphasis added):  “… 
obtaining third image data of the subject related to a third scan of the subject, the third scan being of the first type of scan and having a second scan duration, and the second scan duration being longer than the first scan duration; reconstructing a third image based on the third image data; and generating a fourth image based on the third image and the second image data.”

Regarding claims 7 and 16, the prior art of record described above does not teach or suggest the additional limitations of (with emphasis added):  “… performing an attenuation correction on the first image based on the second image.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 10, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 13, and 19 of U.S. Patent No.  10,932,745. Although the claims at issue are not identical, they are not patentably distinct from each other because pending claims 1, 10, and 19 are each respectively ANTICIPATED by patented claims 5, 13, and 19.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401. The examiner can normally be reached M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665